Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 12/04/2020.  Presently claims 1-14 are pending. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments, however new Claim Rejections -35 U.S.C. 112(b) have been presented based upon the Applicant’s amendments.
Rejections based on double patent still standing.
Applicant's arguments filed 12/04/2020 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the material enters and exits the chamber in a linear path) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Applicant argued that the prior art of Ito (US20120037736A1) does not accomplish each one of the steps of claim 1 of the present application. Ito's device does not eject the processed material to a focal point where the material collides and is consequently pulverized. Rather, Ito teaches the formation of a vortex, which is quite the opposite of a focal point.
In response to this argument, the definition of the focal point is the center of activity (see the picture below, the definition of the focal point);


    PNG
    media_image1.png
    534
    845
    media_image1.png
    Greyscale

















    PNG
    media_image2.png
    543
    722
    media_image2.png
    Greyscale

























	Further, the Applicant is clear that the method of claims 1 and 8 is using a device to create a vortex to process the material (see the independent claims 4 and 9, also see Applicant specification paragraphs 0018, 0050-0052 and 0059); which is contrasts to the Applicant’s argument.

Accordingly, this argument is not persuasive. 



Applicant argued that “the prior art of Kanda (US5316222A) does not "focus the entrained fluidized flow onto a pre-determined point" of particles as it is claimed in the present claim. Kanda seeks to collide particles on a colliding member (14) (see figure 1 of Kanda) and thus does anything but focus forward momentum of a material”.

In response to this argument, the prior art of Kanda is a secondary art;
The Examiner use the secondary art of Kanda to teach “entraining said expanded fluidized flow of material through injection of a gas at high pressure towards an outlet port located in the high-velocity accelerator”; and use this teching to modefy the primary art of Ito (US20120037736A1);
The prior art of Kanda is clearly disclose “entraining said expanded slurry through injection of a fluid at high velocity (fig.1: (10)) towards an outlet port (fig.1: (13)) located in the high velocity accelerator (col.6 line 36-col.7 line 4)”;
Accordingly, this argument is not persuasive.

Claim Objections
Claim 8 objected to because of the following informalities:  
Regarding claim 8, in line 5 the phrase “ a accelerator” should be changed into “ an accelerator”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 8, the phrase “which are otherwise not recoverable and/or cost prohibitive using conventional means and processes “render the claims indefinite because it is unclear what is been required by this phrase.

Regarding claims 1 and 8, the phrase “which are otherwise not recoverable and/or cost prohibitive using conventional means and processes “render the claims indefinite because it is unclear if the weather the claims are drawn to “a method of pulverizing solid material” or are drawn to “a method of cost”.

Claims 2-7 are rejected because they are depended on claim 1.

Claims 9-12 are rejected because they are depended on claim 1.




Regarding claim 3, in line 2 the phrase “a fluidized flow” render the claim indefinite because it is unclear if “a fluidized flow” is the same as or different from “a fluidized flow” that recited in claim 1 which claim 3 depends on.
As best understood and for the purpose of the examination, the Examiner interpreted “a fluidized flow” is the same as “a fluidized flow” that recited in claim 1.

Regarding claim 7, the phrase "may" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8, 10, and 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 3 respectively of copending Application No. (16153434). Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (16153444) claims are narrower in at least one aspect and recites additional specific features not claimed in co-pending application (16153434) claims.

For independent claim 8:
	Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and the co-pending application claims highlights (see underlined features in the present application claims) what elements have been excluded in the presentation of the co-pending application claims.  

Co-pending application (16153434) claim 1
Present application (16153444) claim 8



introducing a slurry of material into a high velocity accelerator, where said high velocity accelerator is adapted to impart an increase in the velocity on the materials introduced therein;
expanding the volume of the slurry introduced into the high velocity accelerator without diminishing the velocity of the material;
entraining said expanded slurry through injection of a liquid at high velocity towards an outlet port located in the high velocity accelerator; 
focusing the entrained slurry onto a pre-determined point located proximate the outlet port of the high velocity accelerator.

using a first gas to create a fluidized flow of previously crushed solid material;
introducing said fluidized flow of material into a accelerator, where said accelerator is adapted to impart an increase in the velocity of the materials introduced therein;
expanding the volume of the fluidized flow of material introduced into the accelerator without diminishing the velocity of the material;
entraining said expanded fluidized flow of material through injection of a second gas at a pressure towards an outlet port located in the accelerator; 
focusing the entrained fluidized flow onto a pre-determined point located proximate the outlet port of the accelerator, where the material will collide with itself



For dependent claims 10, and 11 the recited limitations are contained in co-pending application claims 2, and 3 respectively.

Claims 8, and 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, and 6 respectively of copending Application No. (16153434). Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (16153444) claims narrower in at least one aspect and recites additional specific features not claimed in co-pending application (16153434) claims..

For independent claim 8:
	Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and the co-pending application claims highlights (see underlined features in the present application claims) what elements have been excluded in the presentation of the co-pending application claims.  

Co-pending application (16153434) claim 5
Present application (16153444) claim 8



introducing a slurry of comprising at least one type of solid material into a high velocity accelerator, where said high velocity accelerator is adapted to impart an increase in the velocity on the materials introduced therein;
expanding the volume of the slurry introduced into the high velocity 

entraining said expanded slurry through injection of a liquid at high velocity towards an outlet port located in the high velocity accelerator;
focusing the entrained slurry onto a pre-determined point located proximate the outlet port of the high velocity accelerator.

using a first gas to create a fluidized flow of previously crushed solid material;
introducing said fluidized flow of material into a accelerator, where said accelerator is adapted to impart an increase in the velocity of the materials introduced therein;

expanding the volume of the fluidized flow of material introduced into the 

entraining said expanded fluidized flow of material through injection of a second gas at a pressure towards an outlet port located in the accelerator; 
focusing the entrained fluidized flow onto a pre-determined point located proximate the outlet port of the accelerator, where the material will collide with itself



For dependent claim 9 the recited limitations are contained in co-pending application claim 6.

Claims 13, and 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, and 10 respectively of copending Application No. (16153434). Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (16153444) claims are narrower in at least one aspect and recites additional specific features not claimed in co-pending application (16153434) claims..

For independent claim 13:
	Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and the co-pending application claims highlights (see underlined features in the present application claims) what elements have been excluded in the presentation of the co-pending application claims.  

Co-pending application (16153434) claim 5
Present application (16153444) claim 13



introducing a slurry of comprising at least one type of solid material into a high velocity accelerator, where said high velocity accelerator is adapted to impart an increase in the velocity on the materials introduced therein;
expanding the volume of the slurry introduced into the high velocity accelerator without diminishing the velocity of the material;

entraining said expanded slurry through injection of a liquid at high velocity towards an outlet port located in the high velocity accelerator;

focusing the entrained slurry onto a pre-determined point located proximate the outlet port of the high velocity accelerator.

using a first gas to create a fluidized flow of previously crushed solid material;
introducing said fluidized flow of material into an accelerator, where said accelerator is adapted to impart an increase in the velocity of the materials introduced therein;

expanding the volume of the fluidized flow of material introduced into the accelerator without diminishing the velocity of the material;
entraining said expanded fluidized flow through injection of a second gas at a pressure towards an outlet port located in the accelerator;

focusing the entrained fluidized flow onto a pre-determined focal point located proximate the outlet port of the accelerator



For dependent claim 14 the recited limitations are contained in co-pending application claim 10.

Claim 4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 respectively of copending Application No. (16153419 ). Although the claim at issue is not identical, it is not patentably distinct from each other because the present application (16153444) claim is narrower in at least one aspect and recites additional specific features not claimed in co-pending application (16153419 ) claim.

For dependent claim 4:
Regarding the broadening aspect of the present application claim, the following comparison between the present application claim and the co-pending application claim highlights (see underlined features in the present application claim) what elements have been excluded in the presentation of the co-pending application claim.  

Co-pending application (16153434) claim 1
Present application (16153444) claim 4


A high velocity accelerator comprising:

an internal chamber;
a material inlet port;
a material outlet port;
a back wall surrounding the inlet port;
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port, the first end being located proximate the inlet port and the second end being located proximate the outlet port;
a plurality of injection ports positioned along the periphery of the internal wall proximate the first end;
wherein said inlet port having a diameter smaller than the diameter of the internal chamber, and the injection ports are adapted to inject at a high rate of displacement a fluid which, in operation, will create a vortex inside the chamber thereby entraining a material towards the outlet port.

The method according to claim 1, wherein 
the high-velocity accelerator comprises:
an internal chamber with a diameter;
a material inlet port;
a material outlet port;
a back wall surrounding the inlet port; 
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port, the first end being located proximate the inlet port and the second end being located proximate the outlet port;
a plurality of injection ports positioned along the periphery of the internal wall proximate the first end;
wherein said inlet port has a diameter smaller than the diameter of the internal chamber, and the injection ports are adapted to inject at a rate of displacement of a gas which, in operation, will create a vortex inside the internal chamber thereby entraining said material towards the outlet port.




Claim 4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 respectively of copending Application No. (16153419 ). Although the claim at issue is not identical, it is not patentably distinct from each other because the present application (16153444) claim is narrower in at least one aspect and recites additional specific features not claimed in co-pending application (16153419 ) claim.

For dependent claim 4:
Regarding the broadening aspect of the present application claim, the following comparison between the present application claim and the co-pending application claim highlights (see underlined features in the present application claim) what elements have been excluded in the presentation of the co-pending application claim.  

Co-pending application (16153434) claim 13
Present application (16153444) claim 4


a high velocity accelerator comprising:

an internal chamber
a material inlet port;
a material outlet port;
a back wall surrounding the inlet port;
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port, the first end being located proximate the inlet port and the second end being located proximate the outlet port;
a plurality of injection ports positioned along the periphery of the internal wall proximate the first end;
wherein said inlet port having a diameter smaller than the diameter of the internal chamber, and the injection ports are adapted to inject at a high rate of displacement a fluid which, in operation, will create a vortex inside the chamber thereby entraining said material towards the outlet port;

a transport system adapted to transport a slurry of the solid waste material to the high velocity accelerator.

The method according to claim 1, wherein 
the high-velocity accelerator comprises:
an internal chamber with a diameter;
a material inlet port;
a material outlet port;
a back wall surrounding the inlet port; 
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port, the first end being located proximate the inlet port and the second end being located proximate the outlet port;
a plurality of injection ports positioned along the periphery of the internal wall proximate the first end;
wherein said inlet port has a diameter smaller than the diameter of the internal chamber, and the injection ports are adapted to inject at a rate of displacement a gas which, in operation, will create a vortex inside the internal chamber thereby entraining said material towards the outlet port.




Claim 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 respectively of copending Application No. (16153419 ). Although the claim at issue is not identical, it is not patentably distinct from each other because the present application (16153444) claim is narrower in at least one aspect additional specific features not claimed in co-pending application (16153419 ) claim.

For dependent claim 9:
	Regarding the broadening aspect of the present application claim, the following comparison between the present application claim and the co-pending application claim highlights (see underlined features in the present application claim) what elements have been excluded in the presentation of the co-pending application claim.  

Co-pending application (16153434) claim 1
Present application (16153444) claim 9


A high velocity accelerator comprising:

an internal chamber;
a material inlet port;
a material outlet port;
a back wall surrounding the inlet port;
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port, the first end being located 
a plurality of injection ports positioned along the periphery of the internal wall proximate the first end;
wherein said inlet port having a diameter smaller than the diameter of the internal chamber, and the injection ports are adapted to inject at a high rate of displacement a fluid which, in operation, will create a vortex inside the chamber thereby entraining a material towards the outlet port.

The method according to claim 8, wherein 
the high-velocity accelerator comprises:
an internal chamber with a diameter;
a material inlet port;
a material outlet port;
a back wall surrounding the inlet port; 
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port, the first end being located 
a plurality of injection ports positioned along the periphery of the internal wall proximate the first end;
wherein said inlet port has a diameter smaller than the diameter of the internal chamber, and the injection ports are adapted to inject at a rate of displacement of the second gas which, in operation, will create a vortex inside the internal chamber thereby entraining said material towards the outlet port.





Claim 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 respectively of copending Application No. (16153419 ). Although the claim at issue is not identical, it is not patentably distinct from each other because the present application (16153444) claim is narrower in at least one aspect and recites additional specific features not claimed in co-pending application (16153419 ) claim.

For dependent claim 9:
	Regarding the broadening aspect of the present application claim, the following comparison between the present application claim and the co-pending application claim highlights (see underlined features in the present application claim) what elements have been excluded in the presentation of the co-pending application claim.  

Co-pending application (16153434) claim 13
Present application (16153444) claim 9


a high velocity accelerator comprising:

an internal chamber
a material inlet port;
a material outlet port;
a back wall surrounding the inlet port;
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port, the first end being located proximate the inlet port and the 
a plurality of injection ports positioned along the periphery of the internal wall proximate the first end;
wherein said inlet port having a diameter smaller than the diameter of the internal chamber, and the injection ports are adapted to inject at a high rate of displacement a fluid which, in operation, will create a vortex inside the chamber thereby entraining said material towards the outlet port;

a transport system adapted to transport a slurry of the solid waste material to the high velocity accelerator.

The method according to claim 8, wherein 
the high-velocity accelerator comprises:
an internal chamber with a diameter;
a material inlet port;
a material outlet port;
a back wall surrounding the inlet port; 
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port, the first end being located proximate the inlet port and the 
a plurality of injection ports positioned along the periphery of the internal wall proximate the first end;
wherein said inlet port has a diameter smaller than the diameter of the internal chamber, and the injection ports are adapted to inject at a rate of displacement the second gas which, in operation, will create a vortex inside the internal chamber thereby entraining said material towards the outlet port.
introducing said fluidized flow of material into a high-velocity accelerator, where said high-velocity accelerator (this limitation is from claim 8 which claim 9 depends on)







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ito (US20120037736A1).
Regarding claim 1, Ito disclose  a method of pulverizing solid material for the purpose of extracting metals which are otherwise not recoverable and/or cost prohibitive using conventional means and processes (abstract), said method comprising the steps of:
using a gas (figs.1 and 2: (41))  to create a fluidized flow of solid material (fig.1: (32)) (paragraphs 0070-0074);
The Venturi Principle: a venturi creates a constriction within a pipe that varies the flow characteristics of a fluid travelling through the tube.  As the fluid velocity in the throat is increased there is a consequential drop in pressure. See the attached non-patent literature of “Venturi Principle”;
causing a rapid acceleration on a rotational angle of the solid material resulting in increased interparticle collisions and collection of solid particles (figs.1 and 2: high-speed swirl flow of the crushing chamber (12)) (paragraph 0073) ; and
ejecting the material at a high rate of speed from the apparatus to a focal point where the material is pulverized (fig.1: the material is directed by the aid of the gas-jet nozzles (20) and (21) to the point “the narrow neck where the rotational arrow”, see fig.1 below) (paragraphs 0071-74).

    PNG
    media_image2.png
    543
    722
    media_image2.png
    Greyscale















Regarding claim 2, Ito disclose wherein said focal point is a shared focal point with that of a second apparatus (figs.1 and 2: (21)) ejection a second material to the focal point from an opposite direction (fig.1: the material is directed by the aid of the gas-jet nozzles (20) and (21) to the point “the narrow neck where the rotational arrow”).

Regarding claim 3, Ito disclose wherein the gas used to create a fluidized flow of previously crushed solid materials is selected from the group consisting of: nitrogen, air and a combination thereof (paragraph 0073).

Regarding claim 5, Ito disclose a system of fluidized floatation and classification cells to isolate, segregate, and capture said solid material desired by the user (paragraphs 0117-00119: the fine grain and coarse grain are graded).

Claims 4 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US20120037736A1) in view of Kanda (US5316222A).

Regarding claim 4, Ito disclose:
an internal chamber (see fig.1 below);
a material inlet port (see fig.1 below);
a material outlet port (see fig.1 below);
a back wall surrounding the inlet port (see fig.4 below); 

the first end being located proximate the inlet port and the second end being located proximate the outlet port (see fig.4 below);
an injection port positioned on the periphery of the internal wall and another injection port positioned proximate the first end (fig.4: see the operation gas ports that’s connected to the high-pressure actuating gas feed device (40));
wherein said inlet port having a diameter smaller than the diameter of the internal chamber (see fig.1 below),
and the injection ports are adapted to inject at a high rate of displacement a gas which (fig.4: see the operation gas ports that’s connected to the high-pressure actuating gas feed device (40)), in operation, will create a vortex inside the internal chamber thereby entraining said material towards the outlet port (see fig.1 below and fig.2).


    PNG
    media_image3.png
    656
    724
    media_image3.png
    Greyscale















    PNG
    media_image4.png
    731
    878
    media_image4.png
    Greyscale








Ito does not disclose a plurality of injection ports positioned along the periphery of the internal wall.
Kanda teaches a method to focus forward momentum of a material increase the velocity of a specific material or a number of specific materials (abstract), said method comprising the steps of:
introducing a slurry of material (fig.1: (7)) into a high velocity accelerator (fig.1: (3)), where said high velocity accelerator is adapted to impart an increase in the velocity on the materials introduced therein (col.6 line 36-col.7 line 4);
expanding the volume of the slurry introduced into the high velocity accelerator without diminishing the velocity of the material (fig.1: the size of the acceleration pipe (3) is expanding from the inlet toward the outlet (13)) ;

focusing the entrained slurry onto a pre-determined point (fig.1: (14)) located proximate the outlet port (fig.1: (13)) of the high velocity accelerator;
a plurality of injection ports (fig.1: (10)) positioned along the periphery of the internal wall.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ito to include plurality of injection ports positioned along the periphery of the internal wall as taught by Kanda because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 8, Ito disclose a method of pulverizing solid material for the purpose of extracting metals which are otherwise not recoverable and/or cost prohibitive using conventional means and processes (abstract), said method comprising the steps of:
using a first gas (figs.1 and 2: right element (41))  to create a fluidized flow of solid material (fig.1: (32)) (paragraphs 0070-0074);
using a second gas (figs.1 and 2: left element (41))  to create a fluidized flow of solid material;

introducing said fluidized flow of material (fig.1: (32))  into a accelerator (fig.1: (20)), where said accelerator is adapted to impart an increase in the velocity of the materials introduced therein (paragraphs 0071-0072);
expanding the volume of the fluidized flow of material introduced into the accelerator without diminishing the velocity of the material (fig.1: the size accelerator (fig.1: (20) is expanding from the inlet of accelerator (fig.1: (20) toward the outlet of accelerator (fig.1: (20)); and
focusing the fluidized flow onto a pre-determined point (figs.1 and 2: the material is directed by the aid of the gas-jet nozzles (20) and (21) to the point “the narrow neck where the rotational arrow”; see fig.1 below (paragraphs 0071-74)) located proximate the outlet port (fig.1: (14)) of the accelerator, where the material will collide with itself.




    PNG
    media_image2.png
    543
    722
    media_image2.png
    Greyscale












Ito does not disclose entraining said expanded fluidized flow of material through injection of a second gas at a pressure towards an outlet port located in the high-velocity accelerator;

Kanda teaches a method to focus forward momentum of a material increase the velocity of a specific material or a number of specific materials (abstract), said method comprising the steps of:
introducing a slurry of material (fig.1: (7)) into a high velocity accelerator (fig.1: (3)), where said high velocity accelerator is adapted to impart an increase in the velocity on the materials introduced therein (col.6 line 36-col.7 line 4);
expanding the volume of the slurry introduced into the high velocity accelerator without diminishing the velocity of the material (fig.1: the size of the acceleration pipe (3) is expanding from the inlet toward the outlet (13)) ;
entraining said expanded slurry through injection of a second gas at a pressure (fig.1: (10)) towards an outlet port (fig.1: (13)) located in the high velocity accelerator (col.6 line 36-col.7 line 4); and
focusing the entrained slurry onto a pre-determined point (fig.1: (14)) located proximate the outlet port (fig.1: (13)) of the high velocity accelerator.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ito to include entraining said expanded fluidized flow of material through injection of a second gas at a pressure 

Regarding claim 9, Ito disclose:
an internal chamber with a diameter (see fig.1 below);
a material inlet port (see fig.1 below);
a material outlet port (see fig.1 below);
a back wall surrounding the inlet port (see fig.4 below); 
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port (see fig.4 below), 
the first end being located proximate the inlet port and the second end being located proximate the outlet port (see fig.4 below);
an injection port positioned on the periphery of the internal wall and another injection port positioned proximate the first end (fig.4: see the operation gas ports that’s connected to the high-pressure actuating gas feed device (40));
wherein said inlet port has a diameter smaller than the diameter of the internal chamber (see fig.1 below), and 
the injection ports are adapted to inject at a rate of displacement the second gas (fig.1: the left element (41)) (fig.4: see the operation gas ports that’s connected to the high-pressure actuating gas feed device (40)) which, in operation, will create a vortex 

Kanda teaches a plurality of injection ports (fig.1: (10)) positioned along the periphery of the internal wall.
Therefore, modifying Ito in view of Kanda teachs the elements of claim 9.

    PNG
    media_image3.png
    656
    724
    media_image3.png
    Greyscale








    PNG
    media_image4.png
    731
    878
    media_image4.png
    Greyscale











Regarding claims 10 and 11, Kanda teaches the step of entraining the expanded slurry further comprises imparting a concentric movement to the entrained slurry towards the outlet port of the accelerator,
the imparting a concentric movement to the entrained slurry is performed by injecting the fluid through the injection ports at angle offset from a straight line between the outlet port and an injection port,
(fig.2: the configuration of the top and bottom inlets (10) are introducing the fluid at an angle resulting to concentrate the material toward the outlet (13)).

Regarding claim 12, Ito disclose a system of filtration and conditioning apparatuses which may capture the air and/or gas which passes through the various systems and apparatuses, for the purpose of removing particulates and reconditioning the air and/or gas to be recycled back into the process (fig.6: ventilation duct (15)) (paragraphs 0016-0118).


Regarding claim 13, Ito disclose a method of pulverizing solid materials for the purpose of extracting metals from small granular material (abstract), said method comprising the steps of:
using a first gas (figs.1 and 2: right element (41))  to create a fluidized flow of solid material (fig.1: (32)) (paragraphs 0070-0074);

introducing said fluidized flow of material (fig.1: (32))  into an accelerator (fig.1: (20)), where said accelerator is adapted to impart an increase in the velocity of the materials introduced therein (paragraphs 0071-0072);
expanding the volume of the fluidized flow of material introduced into the accelerator without diminishing the velocity of the material (fig.1: the size accelerator (fig.1: (20) is expanding from the inlet of accelerator (fig.1: (20) toward the outlet of accelerator (fig.1: (20)); and
focusing the fluidized flow onto a pre-determined focal point (figs.1 and 2: the material is directed by the aid of the gas-jet nozzles (20) and (21) to the point “the narrow neck where the rotational arrow”; see fig.1 below (paragraphs 0071-74)) located proximate the outlet port (fig.1: (14)) of the accelerator, where the material will collide with itself.

    PNG
    media_image2.png
    543
    722
    media_image2.png
    Greyscale










Ito does not disclose entraining said expanded fluidized flow of material through injection of a second gas at a pressure towards an outlet port located in the high-velocity accelerator;

Kanda teaches a method to focus forward momentum of a material increase the velocity of a specific material or a number of specific materials (abstract), said method comprising the steps of:
introducing a slurry of material (fig.1: (7)) into a high velocity accelerator (fig.1: (3)), where said high velocity accelerator is adapted to impart an increase in the velocity on the materials introduced therein (col.6 line 36-col.7 line 4);
expanding the volume of the slurry introduced into the high velocity accelerator without diminishing the velocity of the material (fig.1: the size of the acceleration pipe (3) is expanding from the inlet toward the outlet (13)) ;
entraining said expanded slurry through injection of a second gas at a pressure (fig.1: (10)) towards an outlet port (fig.1: (13)) located in the high velocity accelerator (col.6 line 36-col.7 line 4); and
focusing the entrained slurry onto a pre-determined point (fig.1: (14)) located proximate the outlet port (fig.1: (13)) of the high velocity accelerator.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ito to include entraining said expanded fluidized flow of material through injection of a second gas at a pressure 

Regarding claim 14, Ito disclose wherein said pre-determined focal point is a shared focal point with that of a second apparatus (figs.1 and 2: (21)) ejecting a second material to the pre-determined focal point from an opposite direction (fig.1: the material is directed by the aid of the gas-jet nozzles (20) and (21) to the point “the narrow neck where the rotational arrow”).


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US20120037736A1) in view Reiger (US8646613B2).
Regarding claim 6 and 7, Ito does not disclose an apparatus implies magnetic and or eddy currents on solids for the purpose of separation of dissimilar solid materials by either weight, size, type or other;
an apparatus that aide to purify certain precious metals and which may separate and isolate some precious metals which are in an alloy for.

Reiger disclose an apparatus (abstract) that utilizing a magnetic field for the purpose of separation comminution materials, the apparatus can process magnetic metals and alloys magnetic metals (col.1 lines 16-26 and col.4 lines 45-55).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ito to include an apparatus that utilizing a magnetic field for the purpose of separation comminution materials, the apparatus can process magnetic metals and alloys magnetic metals as taught by Reiger in order to minimize the proportion of nonmagnetic constituents which are separated off unintentionally in order to achieve high space-time yields in a subsequent work-up of the magnetic constituents (Reiger: col.2 lines 13-17);because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725